MEMORANDUM **
Ricardo Sandoval-Mendoza appeals from his 240-month mandatory minimum sentence following a limited remand pursuant to United States v. Ameline, 409 F.3d 1073, 1079 (9th Cir.2005) (en banc). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Sandoval-Mendoza’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Sandoval-Mendoza has filed a pro se supplemental opening brief and a pro se reply brief. The government has filed an answering brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s order is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.